The opinion of the court was delivered by
Redeield, J.
— In this case the plaintiff seeks to recover for services rendered, as a school teacher, while the statute of 1827 was in force, without obtaining from the superintending committee of the town, a certificate of his qualifications. That statute is in the following terms: “And no instructor shall be entitled to receive any compensation for his or her services, in the instruction of any of the schools aforesaid, without first obtaining from said committee, or a majority of them, a certificate of his or her qualifications as aforesaid.” This latter clause refers to a former one, which is in these words: “And it shall be the duty of said committee to require full and satisfactory evidence of the good moral character of all instructors, who may be employed in the several schools in said town, and to satisfy themselves, by personal examination, of their literary qualifications for teaching, and capacity for government of schools.”
■ It is now argued, that, after the repeal of that section of the statute, in regard to the office and duty of superintending committee, the plaintiff may recover for services rendered while that portion of the statute was in force, without having, *194at any time, obtained a certificate of his qualifications. This argument rests mainly upon the assumption, that the certificate was necessary to entitle the party to receive pay for his services, and not such a prerequisite to performance of services, in that capacity, as was indispensable to the creating of any legal obligation therefor. This would be making the superintending committee rather a board for the allowance of the claims of teachers, than a committe of supervision of schools, to determine the fitness of teachers, before entering upon their duties. Such, it is obvious, could not have been the intention of the legislature. It was undoubtedly intended to deprive unqualified teachers of all compensation. And as there-must be some practicable mode of determining the qualification of teachers, it was made to depend upon their obtaining a certificate to that effect, from the committee of the several towns where they proposed to teach. Those who entered upon their service without first obtaining this certificate, were bound to know that their services would be, in contemplation of law, gratuitous. And the repealing of the statute, requiring teachers to obtain a certificate of qualifications, before entering upon their duties, could have no retroactive operation. It could not make those services, which, at the time of being rendered, were purely gratuitous, a ground of legal obligation and right of recovery. We are the more satisfied with this result, because we know, that while that portion of the statute was in force, it did, throughout the State, receive practically the same construction which is now established-
judgment affirmed.